Exhibit 10.1
CHANGE IN TERMS AGREEMENT


Principal
$300,000.00
Loan Date
08-26-2009
Maturity
11-01-2009
Loan No.
0000011001
Call/Coll
182/802
Account
E0000085385
Officer
MCKOC
Initials
 

References in the boxes above are for Lenders use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "**" has been omitted due to text length limitations.


Borrower:
ADCO Surgical Supply, Inc.
Lender:
KeyBank National Association
 
1292 Hammond Street
 
ME-CBB-Bangor Kay Plaza
 
Bangor, ME 04401
 
23 Water Street
     
Bangor, ME 04401



 

Principal Amount: $300,000.00  Date of Agreement: August 26, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS. Obligor No.: 85385.
Obligation No.: 11001.
 
Original Promissory Note dated April 9, 2008, in the principal amount of
$300,000.00, including any and all amendments thereto.
 
DESCRIPTION OF CHANGE IN TERMS. The maturity date of the Loan is hereby extended
to November 1, 2009.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lenders right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s).  It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement.  If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER:
 
ADCO SURGICAL SUPPLY, INC.


By:  /s/ Mark
Dumouchel                                                                                
  Mark Dumouchel, President of ADCO Surgical Supply, Inc.

